Citation Nr: 0424579	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  03-14 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to March 
1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for a 
low back injury.  The veteran testified before the RO in 
August 2003, but she cancelled a hearing that had been 
scheduled before the Board for July 2004. 

At the August 2003 hearing, the veteran raised several 
additional claims for service connection, which the RO 
addressed in a March 2004 rating decision.  Those issues are 
not on appeal before the Board at this time.


FINDINGS OF FACT

1.  The requisite assistance and notices owed to the veteran 
have been provided; all of the evidence needed for an 
equitable disposition of the claim has been obtained.

2.  Current low back pain began years after service and is 
unrelated to any incident therein.


CONCLUSION OF LAW

A low back condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the United States Army 
from April 1984 to March 1988.  All of her existing service 
medical records have been obtained.  On her enlistment 
examination in September 1983, slight scoliosis was noted.  
In April 1987, there is a complaint of back pain of one 
week's duration, in addition to chest wall pain.  The 
physical examination of the lumbar spine was unremarkable, 
without evidence of deformity or spasm; the diagnosis was 
musculoskeletal low back pain.  Scoliosis was also noted on 
the separation examination in February 1988, and she reported 
having recurrent back pain.  She denied having been treated 
for other than minor illnesses in the past five years.  There 
are service medical records pertaining to other orthopedic 
symptoms, but none of those involved the back.

VA medical records show that the veteran had appointments 
with the VA for treatment in 1988 and then again starting in 
1999 until the present time.  VA medical records from late 
1988 document treatment for various conditions.  In 1988, she 
was seen for left-sided pain in connection with abdominal 
symptoms.  

VA medical records from 1999 to 2003 show treatment for 
various conditions, including back pain in mid-2002.  X-rays 
in April 1999, following complaints of back pain, were 
normal, except for technical difficulties.  In April 2000, 
she described having gained weight since having stopped 
smoking and continuing to have occasional back pain, relieved 
by medication.  

On treatment in October 2000 for a skin rash, hemorrhoid 
pain, and rectal pain, examination showed full range of 
motion of the back.  She has been using a lumbosacral corset 
and has been undergoing kinesiotherapy and home back 
exercises.  Medication she had been taking was not helping, 
but exercises helped some.

In December 2000, the veteran filed a claim for service 
connection for lower back problems; she noted at this time 
that back problems started in August 1984 during training.

The veteran wrote in January 2001 that an in-service 
motorcycle accident had occurred in June 1986.  In a May 2001 
report to the RO, however, she indicated that the accident 
occurred in June 1985.  

In August 2001, a reply was received to a request from the RO 
for a search of the veteran's service medical records for a 
"line of duty" investigation for the alleged June 1986 
motorcycle accident.  No line of duty investigation was on 
file; it was also noted that all service medical records had 
been sent earlier.

A friend and former fellow soldier, T.A.S., wrote in April 
2002 that she had known the veteran at the time of the 
accident in 1985 and had become her roommate in 1986.  She 
wrote that the veteran suffered "very bad" injuries to her 
back, neck, and arm.  She indicated that she and other fellow 
soldiers from the barracks were asked to help the veteran 
with various tasks, including sitting up and walking, walking 
to and from the bathroom, getting meals, showering and hair 
washing, doing laundry, and dressing.  The friend wrote that 
the veteran still had quite a bit of back pain after the 
injuries healed and that she was incapacitated many times 
thereafter because of her back.

The veteran testified at a hearing before the RO in August 
2003 that she first injured her back in service in July 1984 
when she fell from a balance beam in an obstacle course.  She 
stated that she was taken to a hospital by ambulance, where 
she was treated.  She continued to have back stiffness for a 
couple of months.  She also testified that she injured her 
back in June 1985 in a motorcycle accident.  She described 
losing consciousness for 30 minutes in the accident, and she 
was taken to a hospital but not hospitalized.  She stated 
that she was incapacitated for about three weeks and required 
assistance from others, including with bathing.  She also 
stated that her platoon sergeant told her not to go back to 
the hospital.  The back problems seemed to gradually go away 
and she did not receive additional treatment in service.

After service, she experienced low back pain as a result of 
drills during service in the reserves, but she indicated that 
the VA turned her away when she sought treatment on several 
occasions.  Her first treatment after service for the 
condition was sometime in the 1990s (possibly 1992 or 1993).  
She reported being treated at the same VA facility once per 
year since then.  She also submitted a photo that is 
described as showing the veteran in a neck brace and a right 
arm sling after the accident in 1985.   

II.  Analysis

First, the Board will address recent legislation and 
developments involving VA's duty to notify and assist 
claimants.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, codified at 38 U.S.C.A. §§ 5103 & 
5107 (West 2002), (the "VCAA") was signed into law.  This 
enhanced the notification and assistance duties of the VA 
towards claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2003) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable AOJ decision is issued.  Section 3(a) of 
the VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. 
§ 3.159(b)(1) require that, upon receipt of a complete or 
substantially complete application, the VA must notify the 
claimant and any representative of any information and any 
medical or lay evidence not previously provided to the VA 
that is necessary to substantiate the claim; this notice 
requires the VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which 
portion the VA will attempt to obtain on the claimant's 
behalf.  

In this case, the initial unfavorable decision relating to 
service connection for residuals of a low back injury was 
made in November 2001, that is, after the date of the VCAA's 
enactment on November 9, 2000.  However, the requirements for 
the type of notice described in Pelegrini and the timing 
thereof have been met by a December 2000 letter from the RO 
to the veteran.  This notice informed the veteran of the 
types of evidence needed and how the evidence would be 
secured.  Thus, there was no defect with regard to the timing 
of the VCAA notice to the veteran.  

Even if the notice in December 2000 were deemed deficient in 
terms of content, the subsequent thorough notices of all 
matters required by the VCAA and its regulatory progeny have 
cured any such defect.  The RO sent the veteran a statement 
of the case in March 2003 and supplemental statement of the 
case in November 2003.  The RO also sent additional 
correspondence at various times, including in October 2003 
and January 2004.  These documents discussed the evidence 
considered and the pertinent laws and regulations, including 
provisions of the VCAA and the reasons for the RO's decision.  
There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

With regard to the content of the notice, the Board notes 
that in Pelegrini v. Principi, 18 Vet. App. 112 (2004) the 
Court appears to have held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant 's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

Through discussions in correspondence, the rating decision, 
the hearing , and the SOC, the VA has informed the veteran of 
the evidence necessary to substantiate her claim.  She has 
been informed of her and the VA's respective responsibilities 
for providing evidence.  Pertinent identified medical records 
have been obtained.  It does not appear that there is any 
additional, relevant medical treatment evidence that should 
be obtained with regard to these claims.  The notice and duty 
to assist provisions of the law are satisfied.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  In this regard, the Board 
must find that the service medical records are complete.  
Importantly, while scoliosis was noted on the separation 
examination in February 1988, and she reported having 
recurrent back pain, she denied having been treated for other 
than minor illnesses in the past five years.  

The Board will now address the merits of the veteran's claim.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In this case, the evidence shows that the veteran had 
scoliosis at entry into service and scoliosis and recurrent 
back pain a separation from service.  In service, she had 
only one episode of reported low back pain, which was in 
connection with predominating chest wall pain and had lasted 
for only one week.  The diagnosis of musculoskeletal low back 
pain is not repeated anywhere in the subsequent service 
medical records or on the separation examination.  Aside from 
this temporary low back pain, there is no other recorded 
treatment for back pain in the service records.  

The Board finds that the veteran's account of her in-service 
injuries, as supported by her friend's letter, is not 
credible.  The Board has a duty to assess the weight and 
credibility of the evidence.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  The veteran insists that she 
was involved in two accidents (a fall from a balance beam on 
an obstacle course in 1984; and a motorcycle accident in 
1985), and a fellow soldier and friend has also written a 
letter describing how the motorcycle accident disabled the 
veteran in service.  However, put very simply, the service 
medical records do not corroborate the occurrence of either 
of these incidents.  All of the service medical records have 
been obtained, and only one refers to the aforementioned low 
back pain.  The veteran's account of the two low back 
injuries in service is undercut by the fact that the obtained 
service medical records are thorough and extensive and record 
various other orthopedic and non-orthopedic complaints, but 
not the accidents in question.  The veteran's account is 
further undercut by the fact that she indicated at separation 
that she had not been seen for other than minor illnesses in 
the past five years. 

By the veteran's own post-service account and the letter from 
her friend and fellow soldier, the 1985 motorcycle accident 
produced unconsciousness and incapacitation for several weeks 
thereafter.  However, in December 2000, when the veteran 
filed a claim for service connection for lower back problems, 
she noted at this time that back problems started in August 
1984 during training with no reference to the 1985 motorcycle 
accident.

Such a motorcycle accident, if it occurred, would certainly 
qualify as more than a minor illness, yet in her separation 
evaluation she made no reference to this accident and denied 
a major illness.  Further, the veteran made no mention of the 
incident until after she had already filed her claim for 
service connection.  In fact, in her claim for service 
connection, she did not mention the accident.

Following the claim, the veteran provides the VA two separate 
dates for the alleged accident.  The veteran wrote in January 
2001 that an in-service motorcycle accident had occurred in 
June 1986.  In a May 2001 report to the RO, however, she 
indicated that the accident occurred in June 1985.  This 
provides negative evidence against the claim.   

In addition, the post-service medical evidence does not 
support the veteran's claim.  Even by her own account, she 
did not receive actual treatment for low back pain until at 
least 1992.  She indicates that the VA turned her away when 
she sought treatment.  In fact, the evidence shows that the 
VA saw the veteran in 1988 for unrelated problems, and she 
was not seen again until 1999.  Thus, the evidence actually 
contradicts the veteran's account and her statement that the 
VA turned her away.  This provides more negative evidence 
against this claim. 

Moreover, there is no mention of low back pain in the VA 
treatment records until 2000.  In this case, the lack of 
evidence of treatment bears on the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488, 
496 (1997).  

With regard to the veteran's own contention that he has a 
disability related to an injury in service, as a layperson he 
may be competent to report that an injury occurred; however, 
he is not competent to relate current disability to such 
injury.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  

The Board also notes that none of the recent medical evidence 
describing occasional low back pain and treatment suggests 
even remotely that there is an association between any 
current low back condition and any aspect or incident in the 
veteran's active service, including a back injury in service.  
Such evidence only provides more negative evidence against 
this claim.

In sum, the weight of the credible evidence shows that the 
veteran did not incur or aggravate any low back condition 
during her service.  Any current low back condition is not 
shown to be related to her active service.  As the 
preponderance of the evidence is against her claim, the 
"benefit of the doubt" rule is not for application, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 vet. App. 49 (1990).


ORDER

Service connection for residuals of a low back injury is 
denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



